DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-18 are allowed.

3. The following is an Examiner’s reason for allowance.
4. Regarding claim 1, the closest prior art is Grasso et al; (US 5278686) and Kobayashi et al (US 2002/0105693). Regarding claim 1, Grasso discloses an apparatus ;( optical apparatus, see figures 1,2; (Equivalent to Applicant’s figure 1)  comprising an optical terminal ;(an optical terminal 1, see figure 1; (Equivalent to Applicant’s figure 1) that comprises: an optical switch ;(a protection device 51 in terminal 1 with an optical switch, see figures 1,2; (Equivalent to Applicant’s figure 1) an optical data receiver connected to receive; (optical receiver in terminal 1, see figure 1; (Equivalent to Applicant’s figure 1) optical data transmitter configured to generate an optical output signal, in response to being signaled by the optical data receiver of a failed optical path thereto, the failed optical path being an optical path through optical switch; (based on output of the comparator 18 an optical switch 19 connected to the receiver result in the opening (failed path) of the switch 19, see figures 1,2; (Equivalent to Applicant’s figure 1) an electronic controller configured to ;(comparator 18, see figures 1,2; (Equivalent to Applicant’s figure 1). Further Kobayashi et al  discloses an optical input signal modulated with first data, (an optical receiver (O/E) 8a for receiving the input signal over wavelengths λ1---λn as main signals, see paragraph 49 and figure 2; (Equivalent to Applicant’s figure 1) modulated with second data to carry a control message in response to being signaled by the optical data receiver of a failed optical path thereto, (optical transmitter E/O 9c receiving the control channel information over the control channel wavelength λ0 based on the control signal wavelength from the receiving node (O/E) 8a, see paragraphs 44, 45 and figure 2; (Equivalent to Applicant’s figure 1) in response to receiving the control message from the transmitter ;(control channel manager 1-1 based on the control channel information over the control channel wavelength λ0 from the demultiplexer (transmitter), see figure 5; (Equivalent to Applicant’s figure 1) cause to change an optical-fiber input port through which the optical data receiver receives the optical input signal from said one of the first and second optical-fiber input ports to other one of the first and second optical-fiber input ports;(protection switching is provided resulting in failed incoming signal path replaced with an alternative path La on the protection side, see paragraph 60 and figure 10; (Equivalent to Applicant’s figure 1); and motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to efficient failure recovery systems. 
However, regarding claim 1, the prior art of record fails to disclose the optical switch being optically between the optical data receiver, a first optical-fiber input port and a second optical fiber-input port and the optical data transmitter is dynamically configurable to use any of a number of different carrier wavelengths for the optical output signal carrying the control message.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Satyarthi et al (US 2020/0059712) discloses a system and method for synchronizing the path failure between the plurality nodes by using first and second controller, see figure 7.

b. Rao et al (US 2017/0338887) discloses system and apparatus for providing optical channel protection based in at least one of optical power status, OLDP status message or the digital fault status message, see figure 9.

c. Wan et al (US 20060291870) discloses combination of plurality of dither tones for detecting network parameters, see figure 1.

d. Ji et al (Optical performance monitoring techniques based on pilot tones for WDM network applications – 2004 attached) discloses optical performance monitoring techniques for use in the wavelength division multiplexing technique, see figure 2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636